UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2561



CHARLES A. RYAN, III,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-3548-AW)


Submitted:   May 28, 1999                  Decided:   June 24, 1999


Before WIDENER and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angelo I. Castelli, Thomas R. Jones, Greenbelt, Maryland, for
Appellant. Lynne A. Battaglia, United States Attorney, Kaye A.
Allison, Assistant United States Attorney, Loretta C. Argrett,
Assistant Attorney General, Jonathan S. Cohen, John A. Dudeck, Jr.,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles A. Ryan, III, appeal from appeals the district court’s

orders: (1) granting summary judgment to the United States on his

claim alleging wrongful disclosure of his tax return information in

violation of 26 U.S.C. § 6103 (1994), and (2) denying his motion

for recusal.   Our review of the record and the district court’s

opinions discloses no reversible error.    Accordingly, we affirm on

the reasoning of the district court.      See Ryan v. United States,

No. CA-97-3548-AW (D. Md. Aug. 24, 1998).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                2